Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142306                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Brian K. Zahra,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 142306
                                                                   COA: 292804
                                                                   St. Joseph CC: 08-015269-FC
  BRIAN KEITH COLEMAN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 26, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2011                        _________________________________________
           p0518                                                              Clerk